DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on January 25, 2022.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, each of claims 1, 8 and 15, recites in part:
generating, at a framework, a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process displayed based on the user selected subset of process elements with the sub-processes, and the domain regions;
receiving a list of business questions selected by the user interacting with the user interface of the developer client device;
receiving answers to the list of business questions from a customer administrator system; [and]
automatically changing the dynamic business planning model in response to the answers provided to the list of business questions;

The specification of the instant application broadly describes a system for enabling dynamic adaptation of an existing initial business planning model (see e.g. paragraph 0034 of the specification as published in U.S. Patent Application Publication No. 2018/0074663).  The system enables initial development of a dynamic business planning model and incrementally updates the business planning model to meet specified enterprise needs (see paragraph 0036).  The system comprises a developer computer system in communication with a planning model generation framework (see paragraph 0037).  
Specifically, the specification discloses that the developer can define and group business questions to be exposed in a UI display screen accessible to a customer administrator system:
Developer-side query-selection and layout options screen 28 includes UI controls and access to associated functionality for defining, selecting, and/or grouping business questions (called queries) to be exposed in a UI display screen accessible to customer administrator system 22. The UI display screens are displayed as part of the dynamic business planning model 18 and are exposed to the customer administrator system 22, and include a UI display screen (an example of which is shown in FIGS. 3, 5, and 6) that lists business questions that have been enabled for existing dynamic business planning model 18.
(Paragraph 0062; emphasis added).
The specification further discloses that inputs received at the developer system are processed by a model generation framework to automatically construct an initial business planning model:
Business planning model generation framework 14 then processes the inputs received via developer system 12 to automatically construct an initial business planning model, also called the seed model. Some example modules usable to construct initial dynamic business planning model 18 and to implement incremental updates thereto, include, but are not limited to flex dimension framework 36, feature-artifact mapping module 38, runtime model generator 40, dynamic integrator 42, and UI generator 44.
(Paragraph 0068; emphasis added).
Further the specification discloses automatically changing the dynamic business planning model in response to answers provided in response to the business questions:
Feature-artifact mapping module 38 includes computer code for enabling automatic implementation of changes introduced to dynamic business planning model 18 in response to answers provided in response to business questions posed to an administrator (or other authorized user) of customer administrator system 22. In particular, when an administrator provides a new answer to a question (e.g., which may be posed via a UI prompt, such as a check box), any artifacts associated with the question are then automatically populated with features via feature-artifact mapping module 38. The resulting populated artifacts are then incorporated into updated dynamic business planning model 18 after any artifact and/or feature dependencies are handled and/or deltas are processed.
(Paragraph 0070; emphasis added).
The specification discloses that the list of business questions can be automatically adjusted in response to one of more answers provided thereto:
Dynamic question generator 50 may include computer code (and/or links thereto) for automatically adjusting a list of business questions exposed via a UI of customer administrator system 22, e.g., in response to one or more answers provided thereby by an administrator using customer administrator system 22. This may be particularly useful for reconfiguring listing of displayed questions in response to an answer to a question that affects the validity of other questions displayed in (or to be displayed among) the listing of business questions.
(Paragraph 0076; emphasis added).
The specification further discloses that dynamic business planning model is also updated based on the answers to the business questions, particularly through the use of artifacts that are then mapped with features corresponding to the answered business questions:
Once initial business planning model 18 is developed and/or configured via developer system 12, it can be deployed as cloud-deployed package 54, which is then made available to customer administrator system 22 and customer end-user system 24. The customer administrator may then use customer administrator system 22 to answer business questions. The resulting answers then feed back to framework modules 14-20, which then adapt or update dynamic business planning model 18 in accordance with the answers. The adjustment to dynamic business planning model 18 is effectuated through use of artifacts, which are then mapped or seeded with features corresponding to the answered questions, and in accordance with the answers to the answered questions, as discussed more fully below.
(Paragraph 0079; emphasis added).
So, the specification nominally discloses the following features of claim 1, 8 and 15:
receiving a list of business questions selected by the user interacting with the user interface of the developer client device;
receiving answers to the list of business questions from a customer administrator system; [and]
automatically changing the dynamic business planning model in response to the answers provided to the list of business questions.

The specification also teaches displaying a user interface in which a user can select process elements from a palette in order to graphically build a process comprising process elements, sub-processes and domain regions within a workspace region (see e.g. paragraphs 0095, 0109 and 0123-0124, and FIGS. 3 and 5).  The specification suggests that the user interface may be displayed and executed at the developer computer system (see e.g. paragraphs 0111 and 0120).  When the process is executed, customers and end users are able to are able to interact with the process via a customer administrator system (see e.g. paragraph 0120).
The specification, however, does not disclose or describe how a dynamic business planning model is generated based on contents within a workspace region (i.e. based on the process based on user-selected process elements, sub-processes and domain regions), or even that a dynamic business model is generated based on contents within the workspace region.  Moreover, the specification provides no disclosure as to the relationship between a dynamic business planning model that is generated based on contents within a workspace region and how such a model is automatically changed in response to answers provided to a list of business questions.  The specification, that is, does not disclose or suggest that automatically changing the dynamic business planning model in response to the answers provided to the list of business questions changes a dynamic business planning model that has been generated based on contents (i.e. a process comprising user-selected process elements, sub-processes and domain regions) within a workspace region.
Accordingly, the specification fails to convey that the inventor or a joint inventor had possession of the claimed features for automatically changing a business planning model – the business planning model being based on contents within a workspace region that includes a process with process elements, one or more new process elements, sub-processes, and domain regions – in response to answers provided to business questions, and further in conjunction with automatically adjusting a list of business questions in response to one or more of the answers, as is required by each of claims 1, 8 and 15.
Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the above reasons provided with respect to claim 1.  Similarly, as claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8, claims 9-14 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the above reasons provided with respect to claim 8.  Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15, and are therefore also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the above reasons provided with respect to claim 15.

Claims 1-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In particular, each of claims 1, 8 and 15, recites in part:
generating, at a framework, a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process displayed based on the user selected subset of process elements with the sub-processes, and the domain regions;
receiving a list of business questions selected by the user interacting with the user interface of the developer client device;
receiving answers to the list of business questions from a customer administrator system;
automatically changing the dynamic business planning model in response to the answers provided to the list of business questions;
based on input from the developer client device, automatically adjusting the list of business questions in response to one or more of the answers; 
automatically populating artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality;
incorporating the populated artifacts into the updated dynamic business planning model; and
building a customer end-user software system including an end-user interface based on the updated dynamic business planning model including the populated artifacts.

Like noted above, the specification of the instant application does not disclose or describe how a dynamic business planning model is generated based on contents within a workspace region (i.e. based on the process based on user-selected process elements, sub-processes and domain regions), or even that a dynamic business model is generated based on contents within the workspace region.  Moreover, the specification provides no disclosure as to the relationship between a dynamic business planning model that is generated based on contents within a workspace region and how such a model is automatically changed in response to answers provided to a list of business questions.  The specification, that is, does not disclose or suggest that automatically changing the dynamic business planning model in response to the answers provided to the list of business questions changes a dynamic business planning model that has been generated based on contents (i.e. a process comprising user-selected process elements, sub-processes and domain regions) within a workspace region.
Moreover, the specification does not describe with any detail as to how the list of business questions is automatically adjusted in response to one or more of the answers, or how the artifacts are automatically populated with features in accordance with the answers, or how the populated artifacts are incorporated into the updated dynamic business planning model.
As per MPEP § 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
In this case, claims 1, 8 and 15 recite many limitations, however, the limitations at issue (e.g. “generating, at a framework, a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process displayed based on the user selected subset of process elements with the sub-processes, and the domain regions”) can be construed rather broadly.  For example, “generating…a dynamic business planning model based on contents within the workspace region…” could simply be construed to entail generating data (e.g. a data structure or file) based on contents within the workspace region.  However, it could alternatively be construed as a distributed system for carrying out a business process.
Claims 1, 8 and 15 are directed to generating and updating a business process model.  Whereas user interfaces for generating a business process model are known in the art (see e.g. U.S. Patent Application Publication No. 2006/0074915 to Bhandarkar et al. and U.S. Patent Application Publication No. 2015/0066573 to Damonte et al.), less known are systems for changing models in response to answers provided to business questions, or populating artifacts with features in accordance with the answers.  Accordingly, one of ordinary skill in the art would be unable to readily ascertain how a dynamic business planning model should be changed in response to answers provided to business questions, or how artifacts should be automatically populated with features in accordance with the answers.
Moreover, the specification provides little description for “generating…a dynamic business planning model based on contents within the workspace region,” “automatically changing the dynamic business planning model in response to the answers provided to the list of business questions” and “automatically populating artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality.”  For example, as noted above, the specification discloses automatically changing a dynamic business planning model in response to answers provided in response to the business questions:
Feature-artifact mapping module 38 includes computer code for enabling automatic implementation of changes introduced to dynamic business planning model 18 in response to answers provided in response to business questions posed to an administrator (or other authorized user) of customer administrator system 22. In particular, when an administrator provides a new answer to a question (e.g., which may be posed via a UI prompt, such as a check box), any artifacts associated with the question are then automatically populated with features via feature-artifact mapping module 38. The resulting populated artifacts are then incorporated into updated dynamic business planning model 18 after any artifact and/or feature dependencies are handled and/or deltas are processed.
(Paragraph 0070; emphasis added).
However, other than by simply disclosing that this is done by populating any artifacts associated with the questions with features, and then incorporating the resulting populated artifacts into an updated dynamic business planning module, the specification does not provide any insight into how artifacts are populated with the features, how the populated artifacts concern the dynamic business planning module, or how the artifacts are incorporated into the updated dynamic business planning model.  There is no disclosure as to how the model is changed based on the answers to the questions.
	The specification further fails to provide any working examples.  The specification broadly describes “artifacts” and “features” (see e.g. paragraphs 0044 and 0046-0048) and broadly teaches enabling a developer to select and configure artifacts and features (see e.g. paragraphs 0056-0060).  The specification, however, does not provide any particular examples of artifacts or features and the relationships between them and a business planning model, e.g. how artifacts and/or features are used by a business planning model.  The specification further does not provide any specific examples of business questions or how their answers are employed to automatically update a dynamic business planning model.
	Consequently, the specification fails to enable one of ordinary skill in the art to make and use the claimed features of “generating…a dynamic business planning model based on contents within the workspace region,” “automatically changing the dynamic business planning model in response to the answers provided to the list of business questions,” “automatically populating artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality” and “incorporating the populated artifacts into the updated dynamic business planning model,” as is required by claims 1, 8 and 15.
	Claims 2-7 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 1.  Similarly, as claims 9-14 depend from claim 8 and thereby include all of the limitations of claim 8, claims 9-14 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 8.  Claims 16-20 depend from claim 15 and thereby include all of the limitations of claim 15, and are therefore also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the above reasons provided with respect to claim 15.




Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 15.  In response to these amendments, the 35 U.S.C. 112(b) rejections presented in the previous Office Action with respect to claims 1-20 are respectfully withdrawn.
	Regarding the 35 U.S.C. 112(a) rejections presented in the previous Office Action, the Applicant cites various portions of the specification that support the claimed features of: “generating a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process with the process elements, the one or more new process elements, the sub-processes, and the domain regions;” “automatically changing the dynamic business planning model in response to answers provided to business questions;” “automatically adjusting a list of business questions in response to one or more of the answers;” and “automatically seeding artifacts with features in accordance with the answers, wherein  the artifacts represent categories of features and the features include software functionality.”
	In response, the Examiner agrees that the specification of the instant application provides written-description support for “automatically changing the dynamic business planning model in response to the answers provided to the list of business questions;” “based on input from the developer client device, automatically adjusting the list of business questions in response to one or more of the answers;” and “automatically populating artifacts with features in accordance with the answers, wherein the artifacts represent categories of features and the features include software functionality.”  
However, as noted above, the specification provides no disclosure as to the relationship between a dynamic business planning model that is generated based on contents within a workspace region and how such a model is automatically changed in response to answers provided to a list of business questions.  The specification does not disclose or suggest that automatically changing the dynamic business planning model in response to the answers provided to the list of business questions changes a dynamic business planning model that has been generated based on contents (i.e. a process comprising user-selected process elements, sub-processes and domain regions) within a workspace region.  That is, the specification does not teach or suggest “generating, at a framework, a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process displayed based on the user selected subset of process elements with the sub-processes, and the domain regions,” in combination with “automatically changing the dynamic business planning model in response to the answers provided to the list of business questions.”
	More specifically, the specification teaches displaying a user interface in which a user can select process elements from a palette in order to graphically build a process comprising process elements, sub-processes and domain regions within a workspace region (see e.g. paragraphs 0095, 0109 and 0123-0124, and FIGS. 3 and 5).  The specification suggests that the user interface may be displayed and executed at the developer computer system (see e.g. paragraphs 0111 and 0120).  When the process is executed, customers and end users are able to are able to interact with the process via a customer administrator system (see e.g. paragraph 0120).  However, the specification does not disclose or suggest that a dynamic business planning model is generated based on the contents within the workspace region.
	The applicant cites paragraph 0068 of the instant application, which states “[b]usiness planning model generation framework 14 then processes the inputs received via developer system 12 to automatically construct an initial business planning model….”  However, there is no disclosure or suggestion that the “inputs received via developer system” are inputs that relate to a process within a workspace region.  The inputs described in the specification up to that point include inputs to specify artifacts, features and mappings (see e.g. paragraphs 0056-0060), and inputs to define business questions (see e.g. paragraph 0062), but not to define a process within a workspace region.
	Accordingly, the Examiner respectfully maintains that the specification fails to provide written-description support for “generating, at a framework, a dynamic business planning model based on contents within the workspace region, wherein the workspace region includes the process displayed based on the user selected subset of process elements with the sub-processes, and the domain regions,” in combination with “automatically changing the dynamic business planning model in response to the answers provided to the list of business questions.”
	Claims 1-20 have also been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The rejections are respectfully maintained for the reasons described above.
	The Applicants arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered and are persuasive.  Accordingly, the 35 U.S.C. 103 rejections are respectfully withdrawn.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent to Byron cited therein describes a method for creating or augmenting a business process model using a question and answer system.  The U.S. Patent Application Publication to Harter et al. cited therein teaches a method for generating business activity-related model-based output, whereby a business activity is modeled based on answers to a selected set of questions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
4/23/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173